DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

        DAURIANNE GORDON-BROWN o/b/o BRIANNA BROWN,
                         Appellant,

                                      v.

                        DEONNA SUTHERLAND,
                             Appellee.

                                No. 4D20-1872

                                [April 7, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE 20-
003389.

   Daurianne Gordon-Brown, Confidential address, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

CIKLIN, KLINGENSMITH and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.